DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (U.S. Publication No. 2013/0207098) in view of Hori et al. (U.S. Publication No. 2020/0313643)
Regarding claim 1¸ Yeh teaches A method of making a semiconductor arrangement, the method comprising:
forming a first layer of molecular ions (Fig. 3, step 306) in a first wafer interface region of a first wafer (Fig. 1 and 3, first wafer 104, interface area is at layer 112);
forming a second layer of molecular ions (Fig. 3, step 306) in a second wafer interface region of a second wafer (wafer 102, interface 110);
forming a first molecular bond connecting the first wafer interface region to the second wafer interface region by applying pressure to at least one of the first wafer or the second wafer in a direction toward the first wafer interface region and the second wafer interface region (see Fig. 3, step 312 and Fig. 2A-D); and
annealing the first wafer and the second wafer (Fig. 3, step 314) to form a second molecular bond connecting the first wafer interface region to the second wafer interface region (step 314).
Yeh does not teach wherein the first wafer interface region has a different material composition than the second wafer interface region at a start of applying the pressure.  However, Hori teaches a similar wafer bonding technique, in which the first silicon oxide layer (Hori Fig. 3a, layer 7a) has a different composition than the second silicon oxide layer (Hori layer 7b; see paragraph [0054]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the silicon oxide layers of Yeh could have had a different composition because Hori teaches that when one of the wafers is used for a piezoelectric component, it is beneficial to have different compositions in order to reduce acoustic wave leakage (see Hori paragraph [0038]) and Yeh is not limited to any particular application, and therefore one of the wafers could be a piezoelectric component wafer.

Regarding claim 2¸ Yeh in view of Hori teaches the method of claim 1, wherein:
forming the first layer of molecular ions comprises forming a first layer of hydroxide in the first wafer interface region (see paragraph [0003]); and
forming the second layer of molecular ions comprises forming a second layer of hydroxide in the second wafer interface region (paragraph [0003]).

Regarding claim 3¸ Yeh in view of Hori teaches the method of claim 1, comprising:
forming a first layer of silicon dioxide (Yeh step 304) in the first wafer interface region by exposing the first wafer interface region to oxygen before forming the first layer of molecular ions (see Yeh Fig. 3); and
forming a second layer of silicon dioxide (step 304) in the second wafer interface region by exposing the second wafer interface region to oxygen before forming the second layer of molecular ions (Yeh Fig. 3).

Regarding claim 4¸ Yeh in view of Hori teaches the method of claim 3, wherein:
forming the first layer of molecular ions comprises treating the first wafer interface region with argon plasma (step 306 and paragraph [0024]) after forming the first layer of silicon dioxide in the first wafer interface region; and
forming the second layer of molecular ions comprises treating the second wafer interface region with argon plasma (step 306 and paragraph [0024]) after forming the second layer of silicon dioxide in the second wafer interface region.

Regarding claim 5¸ Yeh in view of Hori teaches the method of claim 4, wherein:
forming the first layer of molecular ions comprises treating the first wafer interface region with deionized water (step 308 and paragraph [0025]) after treating the first wafer interface region with argon plasma; and
forming the second layer of molecular ions comprises treating the second wafer interface region with deionized water (step 308 and paragraph [0025]) after treating the second wafer interface region with argon plasma.

Regarding claim 6¸ Yeh in view of Hori teaches the method of claim 1, wherein the second molecular bond is a silicon-oxide- silicon covalent bond (step 314, paragraph [0028]).

Regarding claim 7¸ Yeh in view of Hori teaches the method of claim 1, wherein forming the first molecular bond connecting the first wafer interface region to the second wafer interface region comprises forming a layer of silicon dioxide in the second wafer interface region (Fig. 1 and 3, SiO2 layer 111) before applying the pressure (see Yeh Fig. 3).

Regarding claim 9¸ Yeh in view of Hori teaches the method of claim 7, wherein forming the layer of silicon dioxide in the second wafer interface region comprises subjecting the second wafer interface region to a high-density plasma environment (see paragraph [0023]).

Regarding claim 10¸ Yeh in view of Hori teaches the method of claim 1, further comprising reducing a thickness of the second wafer (see Hori Fig. 3b) after annealing the first wafer and the second wafer (see Hori Fig. 3b, paragraph [0053], thinning occurs after bonding, which includes annealing, see Hori paragraph [0086]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Hori, further in view of Wang et al. (CN 104658927)
Regarding claim 8¸ Yeh teaches the method of claim 7, wherein forming the layer of silicon dioxide in the second wafer interface region comprises heat treating the second wafer to grow a thermal oxide layer in the second wafer interface region (see paragraph [0023], formed using any suitable oxide deposition method).
Although Yeh does not specifically teach thermal oxidation, Wang teaches similar SiO2 growth prior to direct bonding using thermal oxidation (see translation page 2).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the SiO2 of Yeh could have been formed using thermal oxidation because it is extremely common, simple, cheap and would have been simple substitution of another known oxidation method with predictable results.


Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 11-16, the prior art, alone or in combination, fails to teach or suggest forming a layer of silicon dioxide in the second wafer interface region after treating the second wafer interface region with the deionized water; and the first wafer interface region is free of silicon dioxide at a start of applying the pressure.
Regarding claims 17-20, the prior art, alone or in combination, fails to teach or suggest forming a laver of silicon dioxide in the second wafer interface region after treating the second layer of silicon-oxygen molecules with the deionized water molecules, wherein a layer of silicon dioxide is not formed in the first wafer interface region after treating the first layer of silicon-oxygen molecules.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816 

/SELIM U AHMED/Primary Examiner, Art Unit 2896